MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    May 29 2018, 9:57 am

regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                      Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                     Attorney General
Madison, Indiana
                                                        Chandra K. Hein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Daryl Clifton Bradley,                                  May 29, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        40A01-1710-CR-2310
        v.                                              Appeal from the Jennings Circuit
                                                        Court
State of Indiana,                                       The Honorable Jon W. Webster,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        40C01-1703-F2-002



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 40A01-1710-CR-2310 | May 29, 2018               Page 1 of 6
                                            Case Summary
[1]   Daryl Bradley appeals his conviction for possession of at least ten grams of

      methamphetamine with intent to deliver. He argues that the trial court violated

      Indiana Rule of Evidence 404(b) by admitting evidence that he had a prior

      conviction for manufacturing meth. We affirm Bradley’s conviction without

      resolving that issue, because even if the trial court erred by allowing the

      evidence, the error was harmless in light of the strength of the State’s other

      evidence.1



                             Facts and Procedural History
[2]   On the afternoon of February 28, 2017, Bradley was driving in Butlerville when

      an Indiana State Trooper pulled him over. The trooper had his dog sniff

      Bradley’s car while he was waiting for the results of a license check, and the dog

      alerted. A search of the car turned up five bags of meth, some of it blue. Some

      of the bags had the letter “g” written on them with a black marker, and others

      had a black dot. Bradley said that “g” meant that the bag contained one gram

      and that the black dot “meant maybe half a gram.” Tr. Vol. II p. 139. On the

      screen of a cell phone in the car the trooper saw text messages in which

      “somebody was requesting a quarter of blueberries. There was a response that




      1
       Bradley also challenges his conviction on the ground that the State presented insufficient evidence. Given
      our conclusion that the unchallenged evidence was strong enough to render harmless any 404(b) error, we
      need not separately address the sufficiency argument.

      Court of Appeals of Indiana | Memorandum Decision 40A01-1710-CR-2310 | May 29, 2018               Page 2 of 6
      they didn’t have a quarter . . . and it was eventually settled for a ‘b’ for $300.”

      Id. at 140. The trooper later “figured out the blueberries probably meant the

      blue meth.” Id. at 141. Bradley admitted that the text messages referenced “a

      drug deal.” Id. at 142.


[3]   Bradley also consented to a search of his house, which was just down the street.

      Three bags of meth were found in a nightstand in Bradley’s bedroom, and

      fourteen bags were found under a trashcan liner. In addition, troopers found

      packaging materials, bread ties, a digital scale, a black marker, and “a

      handwritten piece of paper” that “looked like an itemized list of the

      methamphetamine.” Id. at 149-50. The twenty-two bags found in the car and

      the house contained a total of approximately nineteen grams of meth.


[4]   The State charged Bradley with two counts of possession of at least ten grams of

      meth: one charging intent to deliver, a Level 2 felony, and one charging simple

      possession, a Level 4 felony. Before trial, Bradley filed a motion in limine

      asking that the State be prohibited from mentioning that he had a prior

      conviction for manufacturing meth and that he “is currently on parole” for that

      conviction. Appellant’s App. Vol. II p. 44. The trial court granted the motion.

      At trial, however, after Bradley testified that the meth in his possession was all

      for personal use, the State asked for permission to question him about the prior

      conviction, and the court allowed it. The jury found Bradley guilty as charged.

      The trial court entered a conviction on the intent-to-deliver count only and

      sentenced Bradley to twenty years in prison.



      Court of Appeals of Indiana | Memorandum Decision 40A01-1710-CR-2310 | May 29, 2018   Page 3 of 6
[5]   Bradley now appeals.



                                Discussion and Decision
[6]   Bradley contends that the trial court should not have let the State question him

      about his prior conviction for manufacturing meth. He argues that the “intent

      of the State in introducing this evidence was to argue to the jury that because

      Bradley had been convicted of manufacturing in the past he must have

      committed dealing in the present.” Appellant’s Br. p. 13. As such, Bradley

      asserts, the admission of the evidence violated Evidence Rule 404(b)(1), which

      provides that “[e]vidence of a crime, wrong, or other act is not admissible to

      prove a person’s character in order to show that on a particular occasion the

      person acted in accordance with the character.”


[7]   The State, on the other hand, maintains that the evidence was admissible under

      Rule 404(b)(2), which provides that such “other act” evidence “may be

      admissible for another purpose, such as proving motive, opportunity, intent,

      preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

      Specifically, the State contends that Bradley’s history of manufacturing meth

      tends to make it at least somewhat more probable that he intended to deliver

      the meth found in this case (i.e., that he is more than just a user) and that the

      evidence was therefore admissible under the “intent” provision of Rule

      404(b)(2).




      Court of Appeals of Indiana | Memorandum Decision 40A01-1710-CR-2310 | May 29, 2018   Page 4 of 6
[8]   We are inclined to agree with the State, but we need not delve any deeper into

      the issue. Even if we assume that the trial court erred by admitting the prior-

      conviction evidence, the error was harmless. The erroneous admission of

      evidence does not require reversal unless it prejudices the defendant’s

      substantial rights. Blount v. State, 22 N.E.3d 559, 564 (Ind. 2014). To determine

      whether an error in the introduction of evidence affected the defendant’s

      substantial rights, we assess the probable impact of that evidence upon the jury

      considering all the other evidence that was properly presented. Id. If we are

      satisfied that the conviction is supported by independent evidence of guilt such

      that there is no substantial likelihood that the challenged evidence contributed

      to the verdict, the error is harmless. Id.


[9]   Here, the independent evidence that Bradley intended to deliver at least some of

      the meth is significant, if not overwhelming. He had approximately nineteen

      grams of meth, which would be a very large amount for a mere user. See Tr.

      Vol. II pp. 111-12. The nineteen grams were divided between twenty-two bags,

      a strong indicator of dealing. See id. at 113, 142-43. The bags had been stored

      in a variety of locations, a common tactic of drug dealers. See id. at 114-16,

      151. Text messages outlining the terms of a drug deal appeared on the screen of

      a phone in Bradley’s car. Bradley had several supplies used by drug dealers,

      including packaging materials, bread ties, and a digital scale. A black marker

      was found among other drug supplies, and a black marker had been used to

      identify the amount of meth in at least some of the bags. And perhaps most

      tellingly, Bradley had an “itemized list of the methamphetamine.” He testified


      Court of Appeals of Indiana | Memorandum Decision 40A01-1710-CR-2310 | May 29, 2018   Page 5 of 6
       that the purpose of the list was to keep track of his own personal use, but one

       can easily see why a jury would reject such an explanation. In light of all this

       evidence, we are convinced that the jury would have reached the same result

       even if it had not learned about Bradley’s prior conviction.


[10]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 40A01-1710-CR-2310 | May 29, 2018   Page 6 of 6